Per Curiam.

There is no negligence shown in the record, which produced the loss of the overcoat. There was a course of procedure in the care of the room, established by the defendant, as proprietor, and even that procedure is not connected with the loss, and if it had appeared to have been, the plaintiff had long acquiesced in the care of the room and the management of the key, and was himself negligent.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event. .